25234900
		




                             NUMBER 13-14-00126-CV
                                       
                               COURT OF APPEALS
                         THIRTEENTH DISTRICT OF TEXAS
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
                             IN RE THOMAS AGRESTI
                                       
000001778000
                       On Petition for Writ of Mandamus.

000001778000
                             NUMBER 13-14-00149-CV
                                       
                               COURT OF APPEALS
                         THIRTEENTH DISTRICT OF TEXAS
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
IN RE ING AMERICA EQUITIES, INC. AND SECURITY LIFE OF DENVER INSURANCE COMPANY
                                       
000001778000
                       On Petition for Writ of Mandamus.

000001778000
                             NUMBER 13-14-00154-CV
                                       
                               COURT OF APPEALS
                         THIRTEENTH DISTRICT OF TEXAS
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
IN RE AMERICAN GENERAL LIFE INSURANCE COMPANY AND AMERICAN INTERNATIONAL GROUP, INC.
                                       
000001778000
                       On Petition for Writ of Mandamus.

000001778000
                             NUMBER 13-14-00168-CV
                                       
                               COURT OF APPEALS
                         THIRTEENTH DISTRICT OF TEXAS
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
IN RE NELSON P. TODD, ORCHARD FINANCIAL GROUP, LLC, AND ORCHARD ADMINISTRATORS, LLC
                                       
000001778000
                       On Petition for Writ of Mandamus.

000001778000
                                     ORDER
                                       
        Before Chief Justice Valdez and Justices Benavides and Longoria
                               Order Per Curiam
                                       
There are four original proceedings pending in this Court arising from the same trial court cause number and concerning the trial court's May 21, 2013 order denying relators' motions to dismiss based on a forum selection clause:  In re Agresti, filed in cause number 13-14-00126-CV, In re ING America Equities, Inc. and Security Life of Denver Insurance Company, filed in cause number 13-14-00149-CV, In re American General Life Insurance Company and American International Group, Inc., filed in cause number 13-14-00154-CV, and In re Nelson P. Todd, Orchard Financial Group, LLC, and Orchard Administrators, LLC, filed in cause number 13-14-00168-CV.  
Real parties in interest, Dr. Rosario Parra as Trustee of the Raul A. Marquez Trust and Dr. Raul A. Marquez, have filed an unopposed motion to consolidate all writs of mandamus that have been filed or that will be filed stemming from the trial court order signed on May 21, 2013.  The Court, having examined and fully considered the motion to consolidate, is of the opinion that the motion should be and is GRANTED.  These cases will be consolidated for purposes of the record and briefing.
Real parties in interest, Dr. Rosario Parra as Trustee of the Raul A. Marquez Trust and Dr. Raul A. Marquez, have further filed an unopposed second motion for extension of time to file their response in each of these causes.  The Court GRANTS the motion for extension and orders that the real parties' response to the petitions for writ of mandamus is due on or before March 31, 2014.  Similarly, any others whose interest would be directly affected by the relief sought should also file their response on or before March 31, 2014.  See Tex. R. App. P. 52.2, 52.4, 52.8. 
IT IS SO ORDERED.		

								PER CURIAM


Delivered and filed the
19th day of March, 2014.